BOYER, Judge.
Appellant seeks reversal of a final judgment adjudicating him guilty of second degree murder.
The assistant public defender representing appellant has filed an “Anders” brief alleging inability to assert in good faith any arguable point of reversible error. The state has filed a similar brief. Appellant; in proper person, has filed a supplemental brief presenting three points for our consideration. We have carefully considered that brief in the light of the record on appeal and find no error.
Appellant having failed to demonstrate error the judgment and sentence appealed are
AFFIRMED.
McCORD, C. J., and MELVIN, J., concur.